DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6, 11, 16 and 18 have been amended. No claims have been canceled. Claims 21-22 have been newly added. Claims 1-22 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 4-7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulghani et al. (US. Pub. No. 2019/0097876 A1, hereinafter Abdulghani) in view of DEGENARO et al. hereinafter DEGENARO) further in view of Morgan Kaufman (Information Modeling and Relational Databases (second edition) Chapter 15-Process and State Modeling. The Morgan Kaufmann Series in Data Management Systems 2008, Pages 773-833. Hereinafter Morgan).

Regarding claim 1.
         Abdulghani teaches a method for generating alarm notifications at a centralized location in a network (Abdulghani, Figs. 1-2, [Abstract], [0005], [0019] and [0064], a method and a system of generating an alarm based on state transition rule and tracks an alert associated with the anomaly by using the state machine and alarm generator device 250 of Fig. 2 located at the analysis system “centralized location in the network”), the method comprising: identifying a stateful alarm object instance linked to a primitive event from a network device of a first type (Abdulghani, Figs. 1-2, show the network monitoring system and the analysis system and in ¶ [0064] teaches how the transition module 250 of Fig.2 in the analysis system identifying the first transition rule which includes the current state, and updated next stat instances (identifying a stateful alarm object instance) and also teaches in ¶ [0019], how the system generates an alarm and detecting and tracking a new anomaly events associated with transition rules and further teaches in ¶ [0023] that the matching state machine (linked to a primitive event) to notify users 102 of Fig. 1 (device of a first type)), the stateful alarm object instance based on an alarm configuration for an alarm type associated with the network device of a first type (Abdulghani, Figs. 1-2 show the network monitoring system and the analysis system, and teaches in ¶ [0064], updating the event table e.g., updating next state, selecting the next state and/or updating or resetting evidence, trigger time, current time,  (these all are the 
        deciding whether to generate an alarm in response to the state transition (Abdulghani teaches in the [Abstract] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and further teaches in and ¶ [0005] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and generating an alarm (deciding generating of the alert based on the state transition or change)); and 
        selectively generating the alarm based on the deciding step (Abdulghani, ¶ [0005], determining the generating of alarms based on the state of the state machine change of steps (selectively generating the alarm based on the state machine change)); and Abdulghani also teaches the determining, by the state machine, that the primitive event results in a state transition in the state machine for the stateful alarm object instance linked to the primitive event from the network device of a first type (Abdulghani, Figs. 1-2 show the network monitoring system and the analysis system, and teaches in ¶ [0019], “tracks an alert associated with the anomaly using the state machine and generates an alarm” so that the determination can be made based on the alert or alert condition related to a condition that is recognized for purposes of tracking and detecting a new anomaly satisfies particular requirements and the network monitoring system establishes a finite the determining based directly on the primitive event injected into the state machine, and injecting the primitive event into a state machine.
          However, DEGENARO teaches the determining based directly on the primitive event injected into the state machine (DEGENARO Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0013], a fault injection test is made on the finite state machine and determined based on the definition each fault injection test definition the system creates a single modified finite state machine definition containing a plurality of injected faults. Note that fault related to event and state which is equivalent to “primitive event indicative of indicative of a fault event” per Applicant’s disclosure ¶ [0029]), and 
            injecting the primitive event into a state machine (DEGENARO teaches in Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0042], “the occurrence of a trigger point initiates a process of injecting the prescribed fault “primitive event” into the FSM (Finite State Machine)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method and systems for testing distributed computer applications using finite state machine while triggering a fault event test injection (Figs. 1-2, [0013] and [0042]) of DEGENARO into the teachings of Abdulghani invention. One would have been motivated to do so since this method enables the distributed computing system to be precisely tested under an array of fault 
         Abdulghani in view of DEGENARO does not explicitly teach that the determining is also based directly on the state transition controlled by guard filters included in the stateful alarm object instance. 
        However, Morgan teaches that the determining is also based directly on the state transition controlled by guard filters included in the stateful alarm object instance (the Examiner has interpreted the guard filtering functions per Applicant’s disclosure in ¶ [0057] and ¶ [0067] that the guard is configured to allow or block transitions based on state transition notification events which includes the function of the “guard filters” that is equivalent to the function which evaluates a state transition function returns TRUE or FALSE to determine whether the state transition should occur and thus, Morgan teaches in Figures 15.20 Transitions in a state context and 15.21 Events, guards, and actions and also teaches on [Page 791 in lines 3-15] a transition may optionally be guarded by an expression, which would have to evaluate to “True” in order for the transition to be taken and at least one guard on the competing outgoing transitions will evaluate to “True” and all of the other guards will evaluate to “False” and further teaches  on [Page 792 in lines 5-15] as shown in figure 15.21 the relationship among events, guards, and actions. State machines provide an excellent approach for defining systems that react to external events…, each event notification “alarm instance” is time stamped. A state machine instance does not necessarily have to process events in the strict order that they were notified. For instance, some types of event may be deemed to be 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the guards which evaluate to the transition state whether it is “True” or  “False” ([Page 791 in lines 3-15]) of Morgan into the teachings of Abdulghani in view of DEGENARO invention. One would have been motivated to do so in order to provide many transitions in response to the same triggering event which can help to extend the state machine flexibility, and further enabling actions or transitions only when they evaluate to TRUE and disabling them when they evaluate to FALSE so that the guards effectively take over the handling of all the relevant conditions in the system and thus improves the performance of the device in an efficient manner.
Regarding claim 2.
       Abdulghani teaches wherein the primitive event is indicative of a fault event at the network device of a first type, the alarm triggers resolving of the fault event (Abdulghani, Fig. 1, ¶ [0019] and [0023], an alarm and detecting and tracking a new anomaly events (fault event) associated with transition rules and the matching state machine (linked to a primitive event) and applying transition rules to notify users 102 of Fig. 1 (device of a first type), as disclosed in Fig. 1) and further teaches in ¶ [0002]-[0003], triggering of alarms, to gather alarms and make them accessible (triggers resolving the fault event).
Regarding claim 4.
          Abdulghani teaches wherein the identifying step comprises: parsing the primitive event received from the network device of a first type to identify the stateful alarm object instance linked to the primitive event (Abdulghani, Fig. 1, ¶ [0019] and [0023], recognized (parsing) a new anomaly events (primitive event) associated with transition rules and a tracked alert satisfies particular requirements defined by an alert profile that warrant notification to a user 102 of Fig.1 or system 100 of Fig. 1. Also 
Regarding claim 5. 
         Abdulghani teaches recording the primitive event and result of the state transition in an alarm log (Abdulghani, ¶ [0047], the traps table 244 stores alarms event in table 246 stores and persists the state of entries that correspond to the state machines in the hash table 230 (stores similar to recording).
Regarding claims 6 and 11.
Claims 6 and 11 incorporate substantively all the limitations of claim 1 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claims 7 and 12.
Claims 7 and 12 incorporate substantively all the limitations of claim 2 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claims 9 and 14.
Claims 9 and 14 incorporate substantively all the limitations of claim 4 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claims 10 and 15.
Claims 10 and 15 incorporate substantively all the limitations of claim 5 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claim 16.
           Abdulghani teaches a method for generating alarm notifications in a network, the method (Abdulghani, Figs. 1-2, [Abstract], ¶ [0005], ¶ [0019] and ¶ [0064], a method and a system of generating an alarm based on state transition rule and tracks an alert associated with the anomaly by using the state machine and alarm generator device 250 of Fig. 2 located at the analysis system “centralized location in the network”), comprising: identifying a stateful alarm object instance linked to other stateful alarm object instances for a network device of a first type in response to a received state transition notification event (Abdulghani, Figs. 1-2, show the network monitoring system and analysis system and in ¶ [0064] teaches how the transition module 250 of Fig.2 in the analysis system identifying the first transition rule which includes the current state, and updated next stat instances (identifying a stateful alarm object instance) and also teaches in ¶ [0055] that the state machine manager add a new state machine with the tracking triggering event and alarm (another stateful alarm) associated with transition rules and also teaches in ¶ [0019], how the system generates an alarm and detecting and tracking a new anomaly events associated with transition rules and further teaches in ¶ [0023] that the matching state machine (linked to a primitive event) to notify users 102 of Fig. 1 (device of a first type));            
                deciding whether to generate an alarm in response to the state transition (Abdulghani teaches in the [Abstract] tracking the alert using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and further teaches in and ¶ [0005] tracking the alert by using a state machine, determining whether to change a state of the state machine if a subsequent anomaly trigger associated with the alert is received and generating an alarm. This indicates how to decide the generating of the alert based on the state transition or change); and 
                selectively generating the alarm based on the deciding step (Abdulghani, ¶ [0005], determining the generating of alarms based on the state of the state machine change of steps. This step shows how to selectively generating the alarm and determining change a state of the state machine).
                Abdulghani also teaches determining, by the state machine, that the received state transition notification event results in a state transition in the state machine for the network device of a first type (Abdulghani, Figs. 1-2 show the network monitoring system and the analysis system, and teaches in ¶ [0019], “tracks an alert associated with the anomaly using the state machine and generates an alarm” so that the determination can be made based on the alert or alert condition related to a condition that , but Abdulghani does not explicitly teach determining based directly on the received state transition notification event injected into the state machine; and injecting the received state transition notification event into a state machine.
        However, DEGENARO teaches the determining based directly on the received state transition notification event injected into the state machine (DEGENARO teaches in Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0013], a fault injection test is made on the finite state machine and determined based on the definition each fault injection test definition the system creates a single modified finite state machine definition containing a plurality of injected faults. Note that fault related to event and state which is equivalent to “primitive event indicative of indicative of a fault event” per Applicant’s disclosure ¶ [0029]); and 
          injecting the received state transition notification event into a state machine (DEGENARO teaches in Figs. 1-2 show the process of fault injection in FSM (Finite state machine) and ¶ [0042], a fault finite state machine transition signal is received to perform “the occurrence of a trigger point initiates a process of injecting the prescribed fault into the FSM (Finite State Machine)”. Note that the prescribed fault equivalent to “primitive event indicative of indicative of a fault event” per Applicant’s disclosure ¶ [0029]).          
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method and systems for testing distributed computer applications using 
          Abdulghani in view of DEGENARO does not explicitly teach determining, by the state machine the state transition controlled by guard filters included in the stateful alarm object instance.
           However, Morgan teaches determining, by the state machine the state transition controlled by guard filters included in the stateful alarm object instance (guard functions are configured to allow or block transitions based on state transition notification events which includes the function of the “guard filters” that is equivalent to the function which evaluates a state transition function returns TRUE or FALSE to determine whether the state transition should occur per Applicant’s disclosure in ¶ [0057] and ¶ [0067] and thus, Morgan teaches in Figures 15.20 Transitions in a state context and 15.21 Events, guards, and actions and also teaches [on Page 791 in lines 3-15] a transition may optionally be guarded by an expression, which would have to evaluate to “True” in order for the transition to be taken and at least one guard on the competing outgoing transitions will evaluate to “True” and all of the other guards will evaluate to “False” and further teaches [on Page 792 in lines 5-15] Figure 15.21 shows the relationship among events, guards, and actions. State machines provide an excellent approach for defining systems that react to external events…, each event notification “alarm instance” is time stamped. A state machine instance does not necessarily have to process events in the strict order that they were notified. For instance, some types of event may be deemed to be particularly important, with the implication that they should be processed before any other kind of event).

Regarding claim 17.
      Abdulghani teaches wherein the received state transition notification event is indicative of at least one -6-Application No.: New ApplicationDocket No.: 29250-002903-USfault event at the network device of a first type, and the alarm triggers resolving of the at least one fault event (Abdulghani teaches in ¶ [0019] an alarm detecting and tracking a new anomaly events (fault event) associated with transition rules and the matching state machine (linked to a primitive event) and applying transition rules to notify users 102 of Fig. 1 (device of a first type), which is disclosed in at least in ¶ [0023] and further teaches in ¶ [0002]-[0003], triggering of alarms, to gather alarms and make them accessible (triggers resolving the fault event). (Fault event is equivalent to primitive event per Applicant’s disclosure ¶ [0030]). 
Regarding claim 18.
Claim 18 incorporates substantively all the limitations of claim 11 in a method form and is rejected under the same rationale.
Regarding claim 20.
           Abdulghani teaches wherein the primitive event is indicative of a fault event at the network device, and the alarm triggers resolving of the fault event (Abdulghani, ¶ [0019] and ¶ [0023], an alarm and detecting and tracking a new anomaly events (fault event) associated with transition rules and the .

Claims 3, 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulghani in view of DEGENARO further in view of Morgan and further in view of Du et al. (US. Pat. No. 6,748,432 B1, hereinafter Du).

Regarding claim 3. Abdulghani in view of DEGENARO further in view of Morgan teaches the method of claim 1.
          Abdulghani in view of DEGENARO further in view of Morgan does not explicitly teach wherein the deciding step comprises: determining that the alarm type is externally visible based on the alarm configuration; determining that the stateful alarm object instance does not include a delay; and wherein the selectively generating generates the alarm in response to determining that the alarm type is externally visible and that the stateful alarm object instance -2-Application No.: New ApplicationDocket No.: 29250-002903-USdoes not include a delay.  
        However, Du teaches wherein the deciding step comprises: determining that the alarm type is externally visible based on the alarm configuration (Du, [Col. 16, lines 54-57] and [Col. 20, lines 30-32], users always see (externally visible) the correct connection state (i.e., O/F/O or O/O/O) with or without the last results of the alarm and the system and method will effectively suppress/generating unnecessary alarms as long as the root cause alarm arrives on time which is facilitated by a configurable aging period);
            determining that the stateful alarm object instance does not include a delay (Du, [Col. 11, lines 39-43] and [Col. 20, lines 30-32], an alarm in the aging queue instance in the state machine is removed if 
           wherein the selectively generating generates the alarm in response to determining that the alarm type is externally visible and that the stateful alarm object instance -2-Application No.: New ApplicationDocket No.: 29250-002903-USdoes not include a delay (Du, Claim 19, [Col. 16, lines 54-57] and [Col. 20, lines 30-32], selectively …, or generate an alarm reflecting the new connection state value based on the parent object state value, the self-state transition value (based on deciding step), users always see (externally visible) the correct connection state (i.e., O/F/O or O/O/O) with or without the last results of the alar alarm generated unnecessarily in the aging period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide user the opportunity to see (externally visible) and inspect the connection state (i.e., O/F/O or O/O/O) the last results of the alarm function ([Col. 16, lines 54-57] and [Col. 20, lines 30-32]) of Du into the teachings of Abdulghani in view of DEGENARO further in view of Morgan invention. One would have been motivated to do so in order to effectively distinguish the alarm status and the current connection state of the devices so that the system improves and the power consumption on each device reduced in efficient manner. 
Regarding claims 8 and 13.
Claims 8 and 13 incorporate substantively all the limitations of claim 3 in device and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claim 19. Abdulghani in view of DEGENARO further in view of Morgan teaches the method of claim 18.
       Abdulghani further teaches generating the alarm configuration for the first network device type (Abdulghani, Figs. 1-2, ¶ [0064] and ¶ [0002], generates an alarm and detecting and tracking a new 
          Abdulghani in view of DEGENARO further in view of Morgan does not explicitly teach loading the alarm configuration for the first network device type onto the device.  
          However, Du from the same field of endeavor teaches about generating alarm loading the alarm configuration for the first network device type onto the device (Du, Fig. 5, [Col. 20 lines 14-16] and [Col. 19, lines 62-62], downloading (load) the application which provides suppressing side-effect alarms in network management systems for host device 524 of Fig. 5 (first network device type)).               
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of downloading the application which provides suppressing side-effect alarms in network management systems ([Col. 20, lines 14-26]) of Du into the teachings of  Abdulghani in view of DEGENARO further in view of Morgan invention. One would have been motivated to do so in order to increase the usability of a network management System by reducing the number of unnecessary alarms that are generated or displayed when a network failure occurs in efficient manner.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Abdulghani in view of DEGENARO further in view of Morgan and further in view of Sasagawa et al. (US. Pub. No. 2006/0182036 A1, hereinafter Sasagawa).

Regarding claim 21. Abdulghani in view of DEGENARO further in view of Morgan teaches the method of claim 1.
      Morgan further teaches wherein the state machine includes a raised state corresponding to first state in which the stateful alarm object instance is triggered (Morgan teaches [Page, 791, lines 1-4] a triggered by a particular type of event. Some event types may be explicitly prohibited in some states (as opposed to just being ignored). A transition may optionally be guarded by an expression, which would have to evaluate to “True” in order for the transition to be taken).
      Abdulghani in view of DEGENARO further in view of Morgan does not explicitly teach wherein the state machine includes U.S. Application No. 16/440,412a cleared state corresponding to a second state in which the stateful alarm object instance is, and a disabled state corresponding to a third state in which the stateful alarm object instance exists in memory but is not used to dispatch northbound interface alarm events.  
       However, Sasagawa teaches wherein the state machine includes U.S. Application No. 16/440,412a cleared state corresponding to a second state in which the stateful alarm object instance is, and a disabled state corresponding to a third state in which the stateful alarm object instance exists in memory but is not used to dispatch northbound interface alarm events (Sasagawa teaches in ¶ [0145] that monitoring function disabled state (which is equivalent to “disabled state”) is a state in which the function is not enabled or the link is not up though the function is enabled. The monitoring normal state (which is equivalent to “cleared state”) is a state in which the monitoring is performed by the function of the invention, and thus, a normal state. The failure state (which is equivalent to “raised state”) is a state in which a fault is being detected by the function and further teaches in ¶ [0172] Comparison is made between "prevRxCount" and "currRxCount" and between "prevTxCount" and "currTxCount", and the results are stored in "rxCompRslt" and "txCompRslt" (which are equivalent to a memory spaces), respectively (if the two coincide, "true" is set, and if not, "false" is set). This indicates that the results of the events are stored in "rxCompRslt" and "txCompRslt" (which are equivalent to a memory spaces) instead of “dispatching northbound interface alarm events”).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fault detector monitoring system which can perform different .
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
          The Applicant mentioned about an inadvertent error under the foot note on Page 10 of the Remarks, and this typographical error has been updated in the current rejection.  
         Applicant argues that the applied art (Abdulghani, Degenaro and Du), alone or in combination with each other (assuming they could be combined, which is not admitted by Applicants), does not disclose or suggest at least the features of “the state transition controlled by guard filters included in the stateful alarm object instance”, as recited by claim 1 (and similarly the other amended independent claims.) The Applicant also argues that the state transitions occur based on a “subsequent anomaly” or “a predetermined amount of time.” Such transitions do not correspond to filters, much less guard filters that are included in a stateful alarm object instance. 
          In response to the above Applicant’s argument, the Examiner respectfully disagrees. The prior are of record Abdulghani in view of Degenaro further in view of Du under broadest reasonable claim interpretation teaches the claimed feature except for the amended limitation “the state transition Morgan to teach the amended limitation “the state transition controlled by guard filters included in the stateful alarm object instance” as can be seen in the above 103 rejection. 
         Furthermore, Applicant argues that neither Degenaro nor Du overcomes the deficiencies of Abdulghani with respect to the above (assuming that Degenaro and/or Du are combinable with Abdulghani, which is not admitted by Applicants). For at least the reasons above, a prima facie case of obviousness cannot be established with regard to amended claim 1 (and similarly the other amended independent claims). Consequently, a prima facie case of obviousness cannot be established with regard to claims dependent thereon, at least by virtue of their dependency from the respective independent claims. Accordingly, Applicants request the Examiner to reconsider and withdraw the above rejection. (Remarks, Page 11).
         In response to the above prima face obviousness rejection argument, the Examiner respectfully disagrees. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the combination of Abdulghani in view of Degenaro further in view of Du expressly teaches the claimed invention. Therefore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AGPro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); 
            Similarly, the above responses to arguments of independent claim 1 apply to the independent claims 6, 11, 16 and 18.
        Furthermore, any remaining arguments are addressed by the response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455